JOHNSON, Judge,
delivered the opinion of the Court:
The only question presented by the record is : Should the verdict have been set aside ?
*851Is the evidence sufficient to support the verdict? It is unnecessary in this case to discuss the principles, governing motions to set aside verdicts, because it has never been held in any case, that a verdict should be permitted to stand, where there is no evidence to support it. The charge is, that defendant “did sell, offer and expose for sale” liquor. Can it be pretended from the evidence in this (¡ase, that the defendant did cither ? There is not a particle of evidence to sustain the charges.
A company of gentleman are in a room at a hotel; and one of them rings the bell, and a servant-answers the summons; one of them, says to him : “Can’t you bring us some liquor ? ” and he answers “I don’t know, I will do the best I can ; ” and presently he returns with a bottle of whiskey. Will it be pretended, that in that case the servant could be indicted for selling liquor ? Yet that is this case. There is nothing to show, that either Gould or Chalfant bought, or intended to buy, the liquor of the defendant Thomas. One of them handed the bottle to him, and “asked him to get some whiskey; ” he took the bottle, and said “I don’t know, I will do t-he best I can and went away and got the whiskey. All he did was to accommodate Gould and Chalfant. It may be, that, he bought the liquor of some one, who had no right to sell it, if so, that man was the one, who ought to have been indicted.
There was no evidence to support the verdict; and it must be set aside. The judgment of the circuit court and also the judgment of the county court, rendered in the case are respectively - reversed, the verdict of the jury set aside, and a new trial granted the defendant; and this case is remanded to the circuit court of Monongalia county, for further proceedings to be had in accordance with this opinion, and further according to law.
The Other Judges Concurred.
JudgMent Reversed. Cause Remanded.